DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ref. # 31 and 32 (see at least [0032] of spec.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9, 13, 15, and 16 are objected to because of the following informalities:
Regarding claims 9, 15, and 16, the claimed, “so that the thin-wall portion having heating resistor is exposed” should be amended to -– so that the thin-wall portion having a heating resistor is exposed–.
Regarding claim 13, the claimed, “portion is a wall” is unclear. The claim previously depended on now cancelled claim 10, which described a “portion”, which is now not claimed in independent claim 9. It appears as though this claim should be deleted.
Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minamitani et al. (US Pub. # 20100077851), hereinafter referred to as Minamitani, in view of Oda (US Pub. # 20080148842).
Regarding claim 15, Minamitani teaches, “A thermal airflow sensor (Fig. 1, 8a; para. [051, 061]) comprising: a sensor element (1) having a thin-wall portion (30), wherein the thin-wall portion has a heating resistor (Fig. 1, ref. # 4); a bonding wire electrically connected to the sensor element [049]; a protective film (6) formed on a surface of the sensor element so that the heating resistor is exposed (exposed to intake air 40, see Fig. 1); wherein the protective film (6) is not covered with the resin and has an outer peripheral edge located outside of the thin-wall portion (6, as shown in Fig. 8a has outer peripheral edge located outside of the thin-wall portion 30, and not covered with resin).” Minamitani does not appear to teach, “a resin covering the bonding wire.” However, Oda teaches the deficiencies of Minamitani (Fig. 2, ref. # 170, 190). It would have been obvious to one skilled in the art at the time of filing to modify Minamitani’s invention to include a resin covering the bonding wire.
The ordinary artisan would have been motivated to modify Minamitani’s invention for at least the purpose of protecting the wire bond from vibrations occurring in the automotive area (see [072] of Minamitani).
  Allowable Subject Matter
Claims 9, 11, 12, and 16 are allowed.
	Regarding claims 9, 11, and 12, the prior art does not teach or suggest the claimed, “a protective film formed on a surface of the sensor element so that the thin-wall portion having a heating resistor is exposed; and etched slits that are defined at least partially on the protective film between a region of the resin covering the bonding wire and a region of the thin-wall portion.”
Regarding claim 16, the prior art does not teach or suggest the claimed, “a protective film formed on a surface of the sensor element so that the thin-wall portion having a heating resistor is exposed; and a stagger, wherein the stagger is formed by etched slits on the protective film between an exposed surface of the sensor element and the protective film.”
Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. 
Regarding claim 15, applicant states, “As is readily apparent from mere visual inspection thereof, Minamitani does not disclose or even suggest such features. See Minamitani at Figures 1A-21, and their related disclosure. Oda does not cure these deficiencies of Minamitani. See Oda at Figures at Figures 1-16, and their related disclosure” (In reference to the claimed, “thin-wall portion having heating resistor is exposed”). As shown in the rejection above, Minamitani teaches a protective film (6) formed on a surface of the sensor element so that the heating resistor is exposed (exposed to intake air 40, see Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852